Title: To Alexander Hamilton from Oliver Wolcott, Junior, 10 July 1795
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Sir
Philadelphia July 10. 1795
I have recd. your several Letters dated June 22d. 26th. 30th. & the 2nd. current.

The non publication of the Treaty, was a measure not consistent with my first impressions & expectations. It was not however left by the Senate in the manner you suppose. Their resolution indeed evinces the contrary—& the Executive must in addition to whatever difficulties would have attended a publication, if the Senate had been silent respecting the publication, have appeared to oppose their sense, by an Official disclosure.
The French Minister has been informed of the Contents Seasonably—no extraordinary sensibility has been discovered by him respecting of the Treaty. The Spaniards are however peevish with respect to the Mississipi Article.
Between ourselves I have reason to believe that a cession of Louisiania & the Floridas will be required by France as the price of peace—& I believe they will obtain them. The Spaniards must comply, & the French will offer a guarrantee of the remaining Spanish American Dominions. The effects of this measure on our Affairs it is easy to foresee.
By late Letters from France there is reason to fear that the most destructive commotions will be produced by the scarcity or rather famine in that Country. Mr. M——s family of 14 persons were allowed two pounds of Bread ⅌ diem. Flour costs 40 Dolls ⅌ Barrel in Specie. The Finances were in a state of ruin as appears from facts though the conclusion is not admitted. The Canton of Berne have prohibited the exportation of Provisions, from a fear of famine among themselves.
I am inclined to believe that our Friends the Dutch are irretrievably ruined—a Commissioner is known to have gone from Paris to Amsterdam for money &c. &c.
I have every reason short of official information to believe that the Stock purchased has arrived. This resource, with the liberty of postponing the Installment, the chance of negociating bills on this Country—& an arrangement which I have made by bills on Hamburgh & Paris in the alternative of a failure at either place, gives every chance for supporting our credit at this Crisis, which the nature of things will admit. All money negociations except with England are & must be hazardous to a certain degree. There is indeed a French link in the Chain, upon which reliance must be had.
The anticipations which you intimate in the case of Mr. Franklin, I have felt with much anxiety. It would astonish you to know, how far the Capital of this Country has been placed in the power of France by speculations to that country & the excessive use of Credit during the last season. If we have a good Crop, & the ardour of speculation can be checked, so as [to] allow a loss, which I know to be inevitable, to fall gradually upon us, the Merchants will struggle through; but if we proceed in our present course, untill a sudden revulsion takes place, the consequences may be serious. As yet the Revenue comes in as usual—but further anticipations will in the present state of things be attended with difficulty.
I shall do every thing practicable for Mr. Franklin but I do not see how the measure he has resorted to, of entering a Caveat against the transfer of the new Stock, can be of any service. This Government certainly cannot compel the execution of a Contract by the French Government, by any process in this Country.
I have looked at my house & in the office & sent to the Secy of the Senate respecting your French book & have cause a general search for Mr. Livingstons book & papers but as yet without success. The letters ought to have been with Mr Coxe & Mr. Harrison who say they have not had them. I shall pursue the matter further. Your opinion on some of the points mentioned in my late Letter will be acceptable when you have Leisure.
Various opinions obtain respecting the Treaty, but I think people here are more temperate than in some other places—especially at Baltimore & at the Southward. There is much prejudice which will be dispelled, & I think that the Country cannot be much excited.
Yrs with perfect respect

Olivr. Wolcott jr.
Alexr Hamilton Esqr

